        Case 2:19-cv-01090-RAH-SRW Document 55 Filed 07/13/20 Page 1 of 4



                IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN-DIVISION




Adonis McGhee
          Plaintiff,
                                            Civil Acti      o.2:19-cv-1090-RAH
V.

Jefferson Dunn, et al.,
          Defendants


                   _NOTIOLTO_COMPEL,DISCLOSURE__

     Comes now the Plaintiff, Adonis McGhee, pro'se, and moves this
Hon. Court, pursuant to Rule 37 (a) (4), of the F.R.Civ.P., to issue an
order upon the defendants to complete the discovery issued by this Court,
based on the following reasons:


     1. On or about May 25,2020, plaintiff filed a motion for discovery,
upon the Court & defendants, requesting for information as to the identity
of the five (5) John Doe's, who are defendant's in this matter.

     2. Murphy filed a motion for an extension of time to reply to the
discovery.
     3. On or about June 15,2020, this Court ;gxanted Murphy an extenston
of time from June 21,to July 12,2020 to produce the following infor-
mation:

                (i) a certified copy of any incident report prepared
                regarding the use of a chemical spray against the plaina
                tiff by defendant Murphy on Dec 6,2019;




                                     -1-
      Case 2:19-cv-01090-RAH-SRW Document 55 Filed 07/13/20 Page 2 of 4



                 (ii) a copy of the duty roster and photographs,if
                 available,of the officers on duty at Staton Corr,
                 Fac., vho could have responded to a call for assistance
                 with the plaintiff on Dec 6,2019,including the officer
                 assigned to the inmate Control System Office,,at the
                 time the chemical agent was used on the plaintiff;

                 (iii) a response from defendant Murphy to the plaintiff's
                 request for the identities of those officers who responded
                 to his call for assistance at the time of the incident
                 challenged in the complaint.




     4. On or about June 19,2020, defendant,(Murphy), did file his
response to the Courts order (DOC.48),by supplying plaintiff with an
evasive or incomplete "1st shift duty roster, ist shift dutv post log,
photographs':
     The 1st shift duty roster list for Dec 6,2019, has a total of Thirty-
Three officer's at work, that signed in at 6:00 am thru 2:00 p.m.,but
onlv ten (10) photograpgh's produced.See:Exhibit L. pg. 1 of 3.

     The 1st sbift dutv post log for Dec 6,2019, starts at 10:05 am instead
of 6:00 am, and only shows a total of twelve (12) officer's on post,at
various places in the prison. Seven of those officers, are not even on
the 1st shift duty roster as signed in on Dec 6,2019 from 6 am thru 2pm
said names consist of:

                1. Jamie Longmire, 2 Travis Ivey, 3 Derrick Hines,
                4. Latoya Bogan, 5, Kimberly Walker,6. Claude Hildreth
                7. Eric Duncan.       See: exhibit L. pg.2 of 3




     5.Plaintiff contends that defendant has failed to produce,and
acknowledge the officer assigned to the Inmate Control System Office,
at the time the chemical agent was used on him.

     Further, plaintiff has failed to produce a photograph of Sgt.
Kingston Bennette, in order for plaintiff to identify him, as one
of the officer's who stood by and allowed 8 watched Murphy assault him.




                                       -2-
       Case 2:19-cv-01090-RAH-SRW Document 55 Filed 07/13/20 Page 3 of 4



     6. Plaintiff contends, that in order for him to accurately amend
his complaint, on or before July 8,2020, he is in need of accurate
information,that defendant is withholding.There e s no way he can describe
the five (5) John Doe's,if the information defendant submitted is inaccurate.

     Based on the foregoing, plaintiff prays this motion to compel
discovery/disclosure is granted.



                                         ,Respecfullv Submitted,
                                                    , -/Ltt‘-/A /VI
                                         Adonis    c nee




                   CERTIFICATE OF SERVICE


     I hereby certify that I have served a copy of the motion to compel,
upon the defendant,through attv of record Bettie J. Carmack,by placing
the same in the Institutional Internal Mailing System postage prepaid
and properly addressed this July lst,2020

                                            / A,       /       c      /

                                            A onis McGhee
                                            # 220262   J-Dorm
                                            28779 Nick Davis Rd
                                            Harvest,Al 35749




                                      -3-
                Case 2:19-cv-01090-RAH-SRW Document 55 Filed 07/13/20 Page 4 of 4




                                                                                        It4(.1..3.-1'440-4      35:1=D

Adonis McGhee                                                                                                PV.1.4
# 220262 J-Dorm                                     thle clorftelvendimeig IM Fammird ii:am
                                                    an Aleberne State Prison, The contents
28779 Nick Davis Rd                                 have not been evaluated, and the Alabama
Harvest,A1 35749                                    Department of Corrections is not
                                                    responsible for the substance or content
                                                    of the enclosed communications.




                                                                  To: Office of The Clerk
                                                                      Hugo L. Black U.S. Courthouse
                                             4'''
                                   .>.fek-.t.v.•                      1729 Sth Ave North
                                  a .1`                               Birmingham,A1 35203
          Cy"      'C?           Q.,,4-
       co)
         ke                  c'- 4?'
                 .     k‹,- ‹,
                     .f) .6'''
                    Q :,?'5-
                    cr *I'
                s..Y 4'
                      ..,'•
                  4.
                 k'''
                                            3=7,*>0-74--7-nrinci                         II J111,111114111 I I I I I I,1,111111111,1,11 1 1111111,,, lip
